 



Exhibit 10.6

DEAL LICENSE AGREEMENT

     This Deal License Agreement (this “Agreement”) is made and entered into as
of this 13th day of January, 2004, by and between: Aether Systems, Inc., a
Delaware corporation (“Licensor”); and TSYS Acquisition Corporation, a Maryland
corporation, and TeleCommunication Systems, Inc., a Maryland corporation
(collectively, “Licensee”). Licensor and Licensee may be referred to in this
Agreement individually as a “Party” or collectively as the “Parties”.

     WHEREAS, Licensor and Licensee are parties to that certain Purchase
Agreement dated December 18 2003 (the “Purchase Agreement”); and,

     WHEREAS, as a condition to the Closing of the Purchase Agreement, Licensor
has agreed to grant Licensee a license to certain intellectual property used in
the Business as set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein provided and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:



1.   Definitions. All capitalized terms used in this Agreement but not otherwise
defined herein shall have the same meanings as set forth in the Purchase
Agreement.



  1.1.   Effective Date. “Effective Date” shall mean the date first written
above.     1.2.   IP. “IP” means all inventions, discoveries, concepts, ideas,
improvements, combinations, extensions, computer software (source code and
object code), methods, processes, machines, manufactures, compositions of
matter, algorithms, original works of authorship, mask works, designs,
prototypes, trade secrets, and all related know-how, whether or not protectable
under the patent, copyright, and/or trade secret laws. IP shall not include any
rights in trademarks, service marks or trade names or any goodwill associated
therewith.     1.3.   Residual Seller IP. “Residual Seller IP” means any and all
IP, other than the Intellectual Property, necessary for the conduct of the
Business as presently conducted, and owned by, or licensed to, Licensor or an
Affiliate of Licensor as of the Effective Date; provided, however, that Residual
Seller IP includes IP licensed to Aether or an Affiliate of Aether by a third
party only to the extent such IP is (i) set forth on Exhibit A and (ii) Aether
or such Affiliate of Aether has the rights to grant the licenses granted in this
Agreement without any further obligations (including any payment obligations) to
the licensor of such IP and would be limited to the terms and conditions of such
third-party agreement. For the avoidance of doubt, Residual Seller IP shall
include rights in Licensor’s “ASOP” product.     1.4.   Licensed-Back IP.
“Licensed-Back IP” means any Intellectual Property described in Exhibit B.



2.   License Grant.



  2.1.   Grant. During the term of this Agreement, Licensor hereby grants to
Licensee, subject to the terms and conditions of this Agreement, a
non-exclusive, worldwide, irrevocable, perpetual, royalty-free right and license
to make, have made, use, offer for sale, sell,

1



--------------------------------------------------------------------------------



 





      import, display, perform, prepare derivative works, distribute, transmit
or otherwise exploit the Residual Seller IP in connection with the operation of
the Business.     2.2.   Trade Secret Restriction. Notwithstanding the license
granted pursuant to Section 2.1, Licensee shall not disclose any trade secrets
included in the Residual Seller IP to any third party and shall use its best
efforts to maintain the confidentiality of any trade secrets of Licensor
contained in any Residual Seller IP.     2.3.   Sublicense Restriction. Licensee
may sublicense the rights granted pursuant to Section 2.1 (including to its
Affiliates) without Licensor’s written consent; provided, however, that Licensee
may not sublicense any Residual Seller IP set forth on Exhibit A without
Licensor’s prior written consent, which may be withheld in Licensor’s sole
discretion and subject to the terms and conditions of any third-party license
related to such Residual IP.



3.   Licensed-Back IP. During the term of this Agreement, Licensee hereby grants
to Licensor, subject to the terms and conditions of this Agreement, a
non-exclusive, worldwide, irrevocable, perpetual, royalty-free license
(including the right to grant sublicenses which may include further sublicense)
to make, have made, use, offer for sale, sell, import, display, perform, prepare
derivative works, distribute, transmit or otherwise exploit the Licensed-Back IP
in the conduct of Licensor’s business.   4.   Compliance with Laws. Both Parties
shall comply with all Applicable Laws, including any export control laws of the
United States, in connection with the exercise of any rights granted pursuant to
this Agreement.   5.   Ownership. Licensee acknowledges that, as between the
Parties, all Residual Seller IP is the property of Licensor, and Licensee agrees
not to challenge or contest the validity or Licensor’s ownership or other rights
in or to the Residual Seller IP (or any other rights that Licensor may have in
the Residual Seller IP) anywhere in the world. Nothing in this Agreement or the
performance hereof shall operate to grant Licensee or otherwise vest in Licensee
any right, title, or interest in or to any of the Residual Seller IP other than
the licenses granted pursuant to Section 2. To the extent any such right, title
or interest does, by operation of law, become vested in Licensee, Licensee
agrees to and hereby does transfer any such right, title and interest to
Licensor.   6.   Infringements.



  6.1.   Notice. Each Party shall as soon as it becomes aware thereof give the
other Party in writing full particulars of any infringement of such Party’s
rights in the Residual Seller IP or Licensed-Back IP, as applicable. If a Party
becomes aware that any other person or entity alleges that any of the Residual
Seller IP or Licensed-Back IP, as applicable, is invalid or that use thereof
infringes any rights of any other person or entity, such Party shall immediately
give the other Party full particulars in writing thereof and shall make no
comment or admission to any third party in respect thereof or take any actions
without the other Party’s prior written consent.     6.2.   Proceedings.  

 
6.2.1.     As between the Parties, Licensor shall have the sole right, but not
the obligation, to control and conduct all proceedings relating to the Residual
Seller IP and shall in its sole discretion decide what action, if any, to take
in respect of any infringement or alleged infringement of the Residual Seller IP
or any other claim or counterclaim brought or threatened in respect of the use
or registration of the Residual Seller IP,

2



--------------------------------------------------------------------------------



 





 
except to the extent otherwise required pursuant to the Purchase Agreement.
Licensee shall not be entitled to bring any action for infringement nor require
Licensor to bring any such action and Licensor shall not be obliged to bring or
defend any proceedings in relation to the Residual Seller IP if it decides in
its sole discretion not to do so.
   
6.2.2.     As between the Parties, Licensee shall have the sole right, but not
the obligations, to control and conduct all proceedings relating to the
Licensed-Back IP and shall in its sole discretion decide what action, if any, to
take in respect of any infringement or alleged infringement of the Licensed-Back
IP or any other claim or counterclaim brought or threatened in respect of the
use or registration of the Licensed-Back IP. Licensor shall not be entitled to
bring any action for infringement nor require Licensee to bring any such action
and Licensee shall not be obliged to bring or defend any proceedings in relation
to the Licensed-Back IP if it decides in its sole discretion not to do so.
 

  6.3.   Cooperation. The non-acting Party shall, at the request of the acting
Party and at the acting Party’s expense, give full co-operation to the acting
Party in any action, claim or proceedings brought or threatened in respect of
the Residual Seller IP or Licensed-Back IP, as applicable.



7.   Term and Termination.



  7.1.   Term. This Agreement shall commence on the Effective Date and shall
continue thereafter in full force and effect in perpetuity. This Agreement may
not be terminated for any reason by either Party.     7.2.   No Termination for
Breach. In the event of a breach of this Agreement by a Party, such Party shall
have thirty (30) days following notice thereof by the other Party to remedy such
breach. After such period, the non-breaching Party shall be entitled to pursue
all other legal and equitable remedies, including injunctive relief or damages.
In addition, each Party acknowledges that any breach of this Agreement is likely
to cause irreparable harm to the other Party, and that such other Party shall
therefore be entitled to obtain injunctive or other equitable relief without the
posting of any bond.



8.   Warranties; Indemnification.



  8.1.1.   Mutual Warranties. Each Party represents, warrants and covenants to
the other Party as follows: it has the full and unencumbered right, power and
authority to enter into this Agreement, to grant the license rights granted
hereunder, and otherwise to carry out its obligations thereunder; and it has not
licensed or granted to any third party, and will not license or grant to any
third party during the term of this Agreement, any rights in or to the Residual
Seller IP or the Licensed-Back IP, as applicable, that are inconsistent with the
license rights granted hereunder.     8.1.2.   Additional Licensor Warranties.
Licensor represents and warrants to Licensee that there are no Claims as of the
Effective Date which could impact upon Licensor’s right, power and authority to
enter into this Agreement, to grant the license rights granted by Licensor to
Licensee hereunder, or to otherwise carry out its obligations hereunder.



  8.2.   Mutual Indemnification. Each Party shall be liable for and indemnify
and hold harmless the other Party and its Affiliates (together with each of
their officers, directors, employees and agents) against any and all liability,
loss, damages, costs (including legal

3



--------------------------------------------------------------------------------



 





   
costs and professional costs) and expenses incurred or suffered by the same,
arising out of or related to any dispute, claim, suit, proceeding or any other
action brought by a third party against such other Party (or any other
indemnitee) by reason of such Party’s use of the Residual Seller IP or
Licensed-Back IP, as applicable, or breach of any warranty or covenant herein.
  9.   LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF IT
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) ARISING FROM ANY PROVISION
OF THIS AGREEMENT OR THE PERFORMANCE THEREOF (INCLUDING DAMAGES INCURRED BY
THIRD PARTIES) INCLUDING LOSS OF PROFITS, CONTRACTS, BUSINESS, REPUTATION OR
GOODWILL.   10.   Miscellaneous.



  10.1.   Further Assurances. From time to time, at each Party’s request, the
other Party shall execute and deliver such further instruments of conveyance,
transfer and assignment and take such other actions as such Party may reasonably
request to effect the purposes of this Agreement, including Section 5 hereof.  
  10.2.   Notices. All notices or other communications required or permitted to
be delivered hereunder shall be in writing and shall be delivered by hand or
sent by prepaid telex or telecopy, or sent, postage prepaid, by registered,
certified or express mail, or reputable overnight courier service and shall be
deemed delivered when so delivered by hand, telexed or telecopied with
acknowledged receipt, or if mailed, five (5) calendar days after mailing (one
(1) Business Day in the case of express mail or overnight courier service), as
follows:

If to Licensee:



      TSYS Acquisition Corp.
275 West Street
Suite 400
Annapolis, MD 21401
Telephone: (410) 263-7617
Facsimile: (410) 263-7616
Attention: Thomas M. Brandt, Jr.

with a copy to:



      Piper Rudnick LLP
6225 Smith Avenue
Baltimore, Maryland 21209
Attn: Wilbert H. Sirota, Esq.
Telephone: (410) 580-4264
Facsimile: (410) 580-3001

If to Licensor:



      Aether Systems, Inc.
11460 Cronridge Dr.
Owings Mills, Maryland 21117
Attn: David Oros
Telephone: (410) 654-6400
Facsimile: (410) 654-6554

4



--------------------------------------------------------------------------------



 



with a copy to:



      Kirkland & Ellis LLP
655 15th Street, N.W., Suite 1200
Washington, D.C. 20005
Attn: Mark D. Director, Esq.
Telephone: (202) 879-5000
Facsimile: (202) 879-5200

or such other address or facsimile number as such Party may hereafter specify in
writing for the purpose by notice to the other Parties hereto.



  10.3.   Governing Law; Submission to Jurisdiction. This Agreement shall be
deemed to be made in and in all respects shall be interpreted, construed and
governed by and in accordance with the law of the State of Maryland without
regard to the conflict of law principles thereof. Courts within the State of
Maryland will have jurisdiction over all disputes between the parties hereto
arising out of or relating to this Agreement and the transactions contemplated
hereby. The Parties hereby consent to and agree to submit to the jurisdiction of
such courts. Each of the Parties hereto waives, and agrees not to assert in any
such dispute, to the fullest extent permitted by Applicable Law, any Claim that
(i) such Party is not personally subject to the jurisdiction of such courts,
(ii) such Party and such Party’s property is immune from any legal process
issued by such courts or (iii) any litigation commenced in such courts is
brought in an inconvenient forum.     10.4.   WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS AND ANY AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED
HEREBY OR THEREBY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.    
10.5.   Entire Agreement. This Agreement, and the attached Exhibits, constitute
the entire agreement and understanding of the parties in respect to the
transactions contemplated hereby and thereby and supersede all prior agreements,
arrangements and undertakings, whether written or oral, relating to the subject
matter hereof.     10.6.   Assignment. This Agreement and any rights and
obligations hereunder shall be freely assignable and transferable by each Party.
    10.7.   Amendment and Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the Parties hereto, or, in the case of a waiver, by or on behalf of
the Party waiving compliance unless otherwise contemplated by this Agreement.
The failure of any Party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same. No waiver by any Party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation or warranty.

5



--------------------------------------------------------------------------------



 





  10.8.   Headings; Construction. The section and paragraph headings contained
in this Agreement are for reference purposes only, and shall not in any way
affect the meaning or interpretation of this Agreement. For the purposes of this
Agreement, the terms “include” and “including” shall be deemed to be followed by
the phrase “without limitation”.     10.9.   Counterparts. This Agreement may be
executed in one or more counterparts (including by means of telecopied signature
pages), all of which shall be considered one and the same agreement, and shall
become effective when one or more such counterparts have been signed by each of
the Parties and delivered to the other Parties.     10.10   Severability.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be valid and effective under Applicable Laws, but if any provision
of this Agreement or the application of any such provision to any Person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof.     10.11.   No Third Party
Beneficiaries. Except as provided with respect to indemnification as set forth
in Section 8 and except as otherwise expressly stated in this Agreement, nothing
in this Agreement shall confer any rights upon any Person other than the Parties
hereto and their respective heirs, successors and permitted assigns.

(signatures appear on following page)

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement on
the date first written above.

                AETHER SYSTEMS, INC.                 By:   /s/ David S. Oros    
   

--------------------------------------------------------------------------------

        Name:   David S. Oros         Title: Chief Executive Officer            
    TSYS ACQUISITION CORP.                 By:   /s/ Thomas M. Brandt, Jr.      
 

--------------------------------------------------------------------------------

        Name:   Thomas M. Brandt, Jr.         Title: Senior Vice President and
Chief Financial Officer

7



--------------------------------------------------------------------------------



 



Exhibit A

Third-Party IP within Residual Seller IP

None.

8



--------------------------------------------------------------------------------



 



Exhibit B

Licensed-Back IP

All IP owned by Licensee and related to the AIM product.

All IP owned by Licensee and related to the ASOP product.

9